Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 04/24/2019, have been considered.

Allowable Subject Matter
Claims are 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “fitting processing of a Nyquist plot in which a result of measurement of the AC impedance of the battery module is plotted and to evaluate a characteristic of the battery module based on the equivalent circuit model including the calculated first to eighth circuit constants, the first circuit constant being a junction inductance of the battery module, the second circuit constant being a junction resistance of the battery module, the third circuit constant being a solution resistance of the battery module, the fourth circuit constant being a charge transfer resistance of the battery module, the fifth circuit constant being a constant phase element (CPE) index of a diffusion resistance of the battery module, the sixth circuit constant being a CPE constant of the diffusion resistance of the battery module, the seventh circuit constant being a CPE index of an electric double layer capacitance of the battery module, and the eighth circuit constant being a CPE constant of the electric double layer capacitance of the battery module” as set forth in claims 1-8 in combination with the remaining dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (“Fast Estimation of State of Charge for Lithium-Ion Batteries”, Energies 2014, 7, 3438-3452).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852